Order entered April 24, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00241-CR

                             THE STATE OF TEXAS, Appellant

                                               V.

                              TIMOTHY VARDEMAN, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 296-81772-04

                                              ORDER
       Appellee’s April 17, 2013 motion for extension of time to file appellee’s brief is

GRANTED. The time to file appellee’s brief is extended to May 17, 2013.

        This accelerated appeal is set for submission on May 24, 2013. The Court will not grant

any further extensions on appellee’s brief.


                                                       /s/   MARY MURPHY
                                                             JUSTICE